DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (2010/0194318) in view of Helling et al. (US 2017/0207631).

Regarding claim 1,
Aso discloses (Fig. 2):
A method (Fig. 2) for configuring a battery (Fig. 1, 12) for operating at least two N-phase electric machines (18, 22, ¶0033-¶0035),
the method comprising;

assigning a respective N-phase electric machine (Fig. 1, 18 or 22, Step S14, S16, S20, or S22, ¶0030-¶0032)  to a respective group of the plurality of energy modules (12, a battery is a group of a plurality of energy modules) in accordance with the estimating step (¶0030-¶0034)

They do not disclose:
in which the battery comprises a plurality of energy modules each having at least one energy cell and at least two power switches,
such that each phase of each respective N-phase electric machine is assigned a different respective subgroup of the respective group of the plurality of energy modules, with each respective subgroup of all of the respective groups of the plurality of energy modules connected to one another at a common neutral point.

However,  Helling teaches (fig. 4):
in which the battery (Fig. 4, 12) comprises a plurality of energy modules (14) each having at least one energy cell (Fig. 7, 26, ¶0083) and at least two power switches (28, ¶0084),
such that each phase of each respective N-phase electric machine is assigned a different respective subgroup of the respective group of the plurality of energy modules (Each energy module can be connected to a separate phase ¶0075-¶0077), with each respective subgroup of all of the respective groups (12) of the plurality of energy modules (14) connected to one another at a common neutral point (neutral point in middle, ¶0074-¶0076).




Regarding claim 2,
Aso discloses (Fig. 2):
in which the estimation of the respective energy consumption (Fig. 2, S10, S12) and the assignment of the energy modules (batteries) Is performed in a continued sequence during the operation of the respective N-phase electric machines (Steps S14, S16, S20, S22, ¶0030-¶0034, operated constantly during normal driving conditions, ¶0027-¶0028).

Regarding claim 4,
Aso discloses (Fig. 1):
Assigned jointly to at least two N-phase electric machines (18, 22, ¶0044-¶0050).

Aso does not disclose:

in which some of the energy modules are assigned

However, Helling teaches (Fig. 8):
in which some of the energy modules are assigned (Fig. 8,14, ¶0083-¶0086)

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 5,
Aso discloses (Fig. 1):
which is assigned to the respective N-phase electric machine (Fig. 1,18 or 22, Step S14, S16, S20, or S22, ¶0030-¶0032).

Aso does not disclose:



However, Helling teaches (Fig. 23):
further comprising dimensioning a number of the energy modules (Fig. 23,116, 112) in the group of the plurality of energy modules (Fig. 8, energy modules, 14, are connected in group 12, ¶0099-H0105)

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 6,
Aso discloses (Fig. 1):
which is assigned to the respective N-phase electric machine (Fig. 1,18 or 22, Step S14, S16, S20, or S22, ¶0030-¶0032)

Aso does not disclose:

further comprising dimensioning the respective energy modules in the group of the plurality of energy modules with respect to a storage capacity of the plurality of energy modules.

However, Helling teaches (fig. 23):
further comprising dimensioning the respective energy modules (Fig. 23,116, 112) in the group of the plurality of energy modules (Fig. 8, energy modules, 14, are connected in group 12, ¶0099-¶0105)

with respect to a storage capacity of the plurality of energy modules (step 118, ¶0099-¶0105).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 7,
Aso discloses (Fig. 1):


Aso does not disclose:
further comprising dimensioning the respective energy modules in the group of the plurality of energy modules
with respect to a terminal voltage which is made available by the plurality of energy modules.

However, Helling teaches (fig. 23):
further comprising dimensioning the respective energy modules (Fig. 23,116, 112) in the group of the plurality of energy modules (Fig. 8, energy modules, 14, are connected in group 12, ¶0099-¶0105) with respect to a terminal voltage which is made available by the plurality of energy modules (Fig. 23, steps 100-118, H0099-H0105, SOC (state of charge) is based on terminal voltage level).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (H0045-H0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (H0099-H0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency 

Regarding claim 8,
Aso discloses the above limitations from claim 1.

Aso does not disclose:
further comprising arranging the energy modules in a star-shaped topology.

However, Helling teaches (fig. 3A):
further comprising arranging the energy modules (Fig. 3A, 14) in a star-shaped topology (10, ¶0074).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.


Aso discloses the above limitations from claim 1.

Aso does not disclose:
further comprising selecting a modular multi-level converter as a battery.

However, Helling teaches (fig. 6):
further comprising selecting a modular multi-level converter as a battery (Fig. 6, a branch, 12, can have modules, 14, connected in series and parallel to output multiple voltage levels, ¶0099-¶0105).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 11,
Aso discloses (Fig. 1):

at least two N-phase electric machines (18, 22, ¶0033-¶0035);
wherein a respective N-phase electric machine (Fig. 1, 18 or 22, Step S14, S16, S20, or S22, ¶0030-¶0032)  either is assigned or is assignable to a group of the plurality of energy modules (a battery is a plurality of energy modules, ¶0030-¶0034),
wherein the assignment is based on an estimation of a respective energy consumption of the respective N-phase electric machines on the basis of a respective load of the respective N-phase electric machines which is to be assumed (Fig. 2, S10, S12, ¶0027-¶0030),

They do not disclose:
a plurality of energy modules, wherein one energy module has at least one energy cell and at least two power switches which are connected to the at least one energy cell of the energy module,
and wherein the assignment is made such that each phase of each respective N-phase electric machine is assigned a different respective subgroup of the respective group of the plurality of energy modules, with each respective subgroup of all of the respective groups of the plurality of energy modules connected to one another at a common neutral point.

However, Helling teaches (Fig. 1):
a plurality of energy modules (Fig. 1, 12) , wherein one energy module (14) has at least one energy cell (Fig. 7, 26, ¶0083) and at least two power switches (28, ¶0084) which are connected to the at least one energy cell (26) of the energy module (14),
and wherein the assignment is made such that each phase of each respective N-phase electric machine is assigned a different respective subgroup of the respective group of the plurality of energy 

Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.

Regarding claim 12,
Aso discloses (Fig. 2):
further comprising at least one control unit (Fig. 1, 24) which is equipped with a computer processor and a computer program which runs on the computer processor (¶0026), the control unit being configured to control a connection of the energy modules (a battery is a plurality of energy modules, ¶0030-¶0034) in accordance with the estimation of the respective energy consumption of a respective N-phase electric machine (Fig. 2, S10, S12, ¶0027-¶0030).

Regarding claim 13,

the control unit (Fig. 1, 24) being configured to control a connection of the energy modules in accordance with the estimation of the respective energy consumption (Fig. 2, S10, S12) of a respective N-phase electric machine during the operation of the respective N-phase machines (Steps S14, S16, S20, S22, ¶0030-¶0034, operated constantly during normal driving conditions, ¶0027-¶0028).

Regarding claim 15,
Aso discloses the above limitations from claim 11.
They do not disclose:
A multi-level converter system comprising the system as claimed in claim 11.

However, Helling teaches (Fig. 6):
A multi-level converter system (Fig. 6, a branch, 12, can have modules, 14, connected in series and parallel to output multiple voltage levels, ¶0099-¶0105 ) comprising the system as claimed in claim 11.

Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off 

Regarding claim 18,
Aso discloses the above elements from claim 1.
They do not disclose:
wherein the battery consists of two groups of the plurality of energy modules, and each of the two groups of the plurality of groups consists of three of the respective subgroups, such that exactly six of the respective subgroups are connected to one another at the common neutral point.

However, Helling teaches (Fig. 4):
wherein the battery (Fig. 4, 12) consists of two groups of the plurality of energy modules (six energy modules, 14, 3 groups of 3), and each of the two groups of the plurality of groups consists of three of the respective subgroups, such that exactly six (six modules are connected through each other to the neutral point) of the respective subgroups are connected to one another at the common neutral point (connected at neutral point shown in Fig. 4, ¶0074).

Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (2010/0194318) and Helling et al. (US 2017/0207631) as applied to claims 1 and 12, and in further view of Bryngelsson et al. (US 2019/0299811).

Regarding claim 16,
Aso discloses the above limitations from claim 1.
They do not disclose:
in which the estimation of the energy consumption of the respective N-phase electric machine is adapted when a different state of charge occurs in the energy modules, and the assignment of the energy modules to the respective N-phase electric machine is reconfigured on the basis of the adapted estimation.

However, Helling teaches (Fig. 4):
and the assignment of the energy modules to the respective N-phase electric machine is reconfigured on the basis of the adapted estimation (Fig. 6, a branch, 12, can have modules, 14, connected in series and parallel to output multiple voltage levels, ¶0099-¶0105).

Bryngelsson teaches:
in which the estimation of the energy consumption of the respective N-phase electric machine is adapted (changes estimation based on SOC, predicted output of vehicle, and SOC of batteries, ¶0051-

Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.
It would have been further obvious to take this combination and utilize an SOC/vehicle energy usage prediction method from Bryngelsson which can adapt the SOC estimation and balance energy charges of batteries based on the estimated SOC and the estimated energy usage of the vehicle (¶0051-¶0054).  This would enable the vehicle to adjust the SOC estimation and change the batteries based on the SOC, range, and need to balance charging and currents.

Regarding claim 17,
Aso discloses the above limitations from claim 12.
They do not disclose:
further comprising sensors configured to monitor a respective state of charge of the energy cells and to pass on said state of charge to the computer processor for an estimation of the respective energy 

However, Helling teaches (Fig. 4):
wherein the connection of the energy modules can be reconfigured on the basis of the estimation (Each energy module can be connected to a separate phase or changed over, ¶0075-¶0077).

Bryngelsson teaches:
further comprising sensors (not shown, ¶0044) configured to monitor a respective state of charge of the energy cells and to pass on said state of charge to the computer processor for an estimation of the respective energy consumption of a respective N-phase electric machine (¶0051-¶0054),

Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a method/system of two or more motors with multiple batteries that can assign certain batteries to power certain motors individually or together based on SOC of batteries and power needed as taught by Aso (¶0045-¶0046) and utilize the battery cell system from Helling as the battery (Fig. 1,12) in the invention from Aso in order to have a battery cell system where individual cells can be assigned, allocated, turned on and off depending on commanded power and SOC to increase efficiency and redundancy and output multiple voltages in the system as taught by Helling (¶0099-¶0105). This would enable a more redundant battery system to turn on and off various cells so the system from Aso can use the battery to drove one or motors for efficiency as taught above. This would increase overall efficiency and redundancy with multiple motors and battery cells.
.


Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive.
Regarding applicant’s arguments pertaining to claims 1-9, 11-13, and 15, Applicant argues that The combination of Aso in view of Heling does not discloses assigning different subgroups of energy modules to each phase of the respective N-phase electric machine.  However, Helling teaches this in Fig. 4, with 3 subgroups of batteries arranged for each phase a neutral connection between them.  This is also taught in the 103 rejection above. As such, examiner believes the combination of Aso in view of Helling to disclose the claimed subject matter and is maintaining the 103 rejection over claims 1-2, 4-9, 11-13, and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt et al. (US 2014/0358350) – motor vehicle with battery





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846